                                                                     USDC1SDNY
                   Case 1:19-cv-00379-GHW Document 54 Filed 05/05/20 Page   of 1
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
                                                                     DOC #:
                                                                     DATE FILED: 5/5/2020


                                                          May 5, 2020
                                                                               MEMORANDUM ENDORSED

         VIA ECF

         The Honorable Gregory Woods
         United States District Judge, United States District Court for the Southern District of New York
         Daniel Patrick Moynihan
         United States Courthouse
         500 Pearl Street
         New York, NY 10007

                 Re:      Fiduciary Network v. Mark P. Hurley, No. 19-cv-00379

         Dear Judge Woods:

                We are scheduled for a post-discovery status conference this Thursday, May 7, 2020, at 2
         p.m. (EDT). I have been the lead attorney for defendant Mr. Mark Hurley. I have a previously
         scheduled medical procedure set for Thursday, May 7, 2020, at 3 p.m. (CDT). Prior to the
         procedure, I need to take certain preparation materials. I would like to see if it is possible to
         schedule the conference for any time next week.

                 Counsel for Plaintiff has informed me that he has no objection to this request.

                I appreciate the Court’s consideration of this matter. Of course, I am available for any
         questions the Court may have.


                                                                  Respectfully submitted,


                                                                  BREWER ATTORNEYS & COUNSELORS



Application granted. The conference scheduled for May 7, 2020 is adjourned to May 11, 2020 at 4 p.m. The parties are directed to
consult the Court’s Emergency Rules in Light of COVID-19, which are available on the Court’s website, for dial-in information
and other instructions. The parties are specifically directed to comply with Emergency Rule 2.C.

 SO ORDERED.
                                                                              _____________________________________
                                                                                     GREGORY H. WOODS
 Dated: May 5, 2020
                                                                                    United States District Judge
